Opinion issued September 16, 2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00612-CV
———————————
In
re timothy casper, Relator

 

 
 
Original Proceeding on Petition for Writ of Mandamus
 

 

 
 
MEMORANDUM OPINION
          Relator, Timothy Casper, has filed a petition
for writ of mandamus challenging the trial court’s orders denying his motion to
strike pleadings and his request to obtain the transcript of the trial court’s
interview with the children.[1]  
          We deny
relator’s petition for writ of mandamus. 

 
PER CURIAM
Panel consists of Justices Jennings, Alcala, and Massengale.




[1]           The
respondent is The Honorable Carolyn M. Johnson, Presiding Judge of the 247th
District Court, Harris County, Texas. 
The underlying suit is Preston v.
Casper, No. 1998-02388 (247th Dist. Ct., Harris County, Tex.).